UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2013 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 000-54885 20-0641026 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 818 North Russell Street, Oregon 97227 (Address of principal executive offices) (Zip Code) 877-798-8326 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On June 28, 2013, we held our annual meeting of stockholders. A total of 51,222,128shares of our common stock were entitled to be voted at the meeting.Of that total, 8,488,399 shares were present at the meeting either in person or by proxy. At the meeting, our stockholders: 1. approved and ratified the adoption of our 2012 Stock Option Plan and approved and ratified our 2013 Stock Option Plan, 2. ratified the appointment of Deloitte & Touche LLP as our independent registered public accounting firm; 3. set the number of directors at four and elected four directors; 4. approved our executive compensation; and 5. approved the frequency of the shareholder vote to approve our executive compensation. The final voting results for each of the proposals submitted to a vote of the stockholders are set forth below. Ratification of the Adoption of the 2012 Stock Option Plan For Against Abstain nil nil Approval of 2013 Stock Option Plan For Against Abstain nil nil Ratification of Appointment of Deloitte & Touche LLP For Against Abstain nil nil Set the Number of Directors at Four For Against Abstain nil nil Election of Directors For Against Abstain Craig Brod, Ph.D. nil nil Munir Ali nil nil Dale Wallster nil nil Bill Marcus nil nil Approval of the Executive Compensation For Against Abstain nil nil Approval of the Frequency of Executive Compensation For 1 Year For 2 Years For 3 Years nil - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPECT YOUR UNIVERSE, INC. By: /s/ Craig Brod Craig Brod Chief Executive Officer Date: July 5, 2013 -3 -
